Citation Nr: 1752544	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of his minor child, effective from August 18, 2010 until that child's high school graduation in 2011.


REPRESENTATION

The appellant represented by:	Disabled American Veterans

The Veteran represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, the Veteran, and the Veteran's current spouse
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 1998, and the appellant (who is also a veteran) is his former spouse and mother of his two children.

This matter comes before the Board of Veterans' Appeals on appeal from a decision issued in June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the appellant participated in an RO hearing, and in January 2017, the appellant, the Veteran, and the Veteran's current wife participated in a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

This claim is subject to the special provisions governing simultaneously-contested claims.  See 38 C.F.R. §§ 19.100-19.102.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  


REMAND

The appellant in this case, the Veteran's former spouse and mother of his two children, is seeking a general apportionment of the Veteran's VA compensation benefits for the time period from which she filed the instant claim, August 2010, until approximately the spring of 2011, when their youngest child was both 18 and had graduated from high school.  See 38 C.F.R. § 3.450.

In that regard, the appellant does not report experiencing financial hardship during this period, so as to warrant consideration of a special apportionment (see 38 C.F.R. § 3.451), and she reports that their youngest child did not pursue further education upon his graduation from high school; thus, he was no longer a minor child for whom an apportionment could be made as of this date.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57, 3.667 (The term "child of the veteran" means an unmarried person who is under the age of 18 years; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution)).  

However, the record is insufficient to decide the appellant's apportionment claim, as the Veteran has not provided sufficient evidence regarding the amount of money he provided to the appellant for his minor child's care during this time period.  This information is germane to the Board's determination as to whether he was reasonably discharging his duties for the support of this child during this time period.  While the Veteran's mother has recently submitted receipts reflecting her deposits into the appellant's bank account while the Veteran was incarcerated from 2013-2015, those receipts are not relevant to the time period on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide an accounting of money he provided to the appellant for the care of his minor child from the period from August 2010 to the time of that child's high school graduation in the spring of 2011.  The Veteran is to provide documentation of any monies paid to the appellant by him directly or on his behalf.

2.  Then, readjudicate the appellant's claim seeking an apportionment of the Veteran's VA compensation benefits.  If the benefit sought remains denied, issue a supplemental statement of the case, with copies provided to both parties to this appeal, and return the case to the Board.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

